Curia, per O’Neall, j.
In this case we are of opinion that the case is prematurely here. Upon the trial ordered, the result may be satisfactory. If it be not, then it will be time enough to appeal. The case of The State v. Nicholas, decides that there is no appeal on the part of the State from a Judge’s order granting a new trial, and pretty plainly intimates that his decision even against the prisoner’s application for a new trial, is also without appeal..
It seems to us the true view is that there is no appeal given or intended from the Judge who grants or refuses a new trial. In this case, however, until the prisoner is tried and he makes such defences as he pleases, and they are passed on by the Court of a magistrate and freeholders, and if overruled, and he should be convicted, and he applies for a new trial, and it is refused by one of the Judges — there is nothing on which this Court can act. The motions for the prisoner and the State are dismissed.
The whole Court concurred.

Motion dismissed.